Citation Nr: 0843487	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  06-24 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for prostatitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from October 1966 until 
September 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from November 1997 and December 2005 
rating decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York.

Concerning the claim for service connection for prostatitis, 
the record reflects that after receiving the November 1997 
rating decision, the veteran did not express disagreement 
with the decision concerning prostatitis.  The RO, however, 
included the claim on the September 1998 Statement of the 
Case (SOC).  The veteran, in his November 1998 Substantive 
Appeal (Form VA 9), indicated he wished to appeal all issues 
listed on the September 1998 SOC.  The Board construes this 
November 1998 Substantive Appeal to be a timely Notice of 
Disagreement on the issue of prostatitis.  Subsequently, the 
RO sent the veteran a Supplemental Statement of the Case in 
May 2004; however, there is no indication the veteran filed a 
timely Substantive Appeal.  See Rowell v. Principi, 4 Vet. 
App. 9, 17 (1993) (failure to file a timely substantive 
appeal does not automatically foreclose an appeal, render a 
claim final, or deprive the Board of jurisdiction over an 
appeal initiated by the timely filing of an NOD); Fanning v. 
Brown, 4 Vet. App. 225, 228-29 (1993) (Board is obligated to 
review all issues which are reasonably raised from a liberal 
reading of the appellant's substantive appeal, including all 
documents or oral testimony submitted prior to the Board 
decision).  As will be discussed in further detail below, it 
is unclear whether or not the veteran wishes to pursue this 
claim.  Accordingly, at the present time the Board accepts 
the claim as being on appeal and REMANDS the claim for 
further clarification. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record discloses additional development is 
necessary.  As noted in the introduction, it is unclear 
whether or not the veteran wished to pursue the claim 
concerning entitlement to service connection for prostatitis.  
A May 2004 informal hearing report reflects the veteran's 
representative withdrew claims for a bilateral foot infection 
and hemorrhoids and polyps.  At that time, the veteran's 
representative was asked to determine whether the May 2004 
rating decision which granted service connection for a back 
strain, headaches and residuals of a fracture of the left 
great toe would result in the veteran's withdrawing the 
remaining claim concerning the prostate.  There is no 
subsequent indication that reflects the veteran withdrew the 
claim.  See 38 C.F.R. § 20.204 (providing that an appeal may 
be withdrawn by an appellant in writing any time prior to a 
Board decision).  

While there is no indication which confirms the claim was 
withdrawn, the Board notes that no further action on the 
claim was taken after May 2004.  More significantly, neither 
the veteran nor the veteran's representative raised the claim 
at the September 2008 Board hearing.  Thus, it appears the 
veteran may have intended to withdraw the claim.  As such, 
the Board is of the opinion that the RO should clarify 
whether or not the veteran wished to pursue the claim for 
prostatitis.  

Concerning the claim for tinnitus, the Board is of the 
opinion that a VA examination is warranted.  The veteran 
seeks service connection for tinnitus based upon his noise 
exposure from combat hours as a crew chief on an assault 
helicopter.  The Board observes that the record reflects the 
veteran is the recipient of the Air Medal with an oak leaf 
cluster and a "V" device.  This medal suggests combat 
service.  Additionally, the service personnel records reflect 
the veteran participated in the Vietnam Tet Offensive and 
Vietnam Counter Offensive, Phases II and III.  In the case of 
a veteran who engaged in combat with the enemy in active 
service, VA shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease. 38 U.S.C.A. § 1154(b).  So long as the 
evidence is consistent with the circumstances, conditions or 
hardships of such service, the fact that there is no official 
record of such incurrence or aggravation in such service is 
of no consequence.  

While the record does not currently reflect a diagnosis of 
tinnitus, the veteran has reported ringing of the ears since 
the 1980s.  In this regard, the veteran is competent to 
provide evidence of symptoms including ringing of the ears.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The veteran has not been 
afforded an audiological evaluation.  In view of the 
veteran's confirmed status of being engaged in combat, the 
Board finds that an examination is necessary to decide the 
claim.  38 U.S.C.A. § 5103A(d), (g); 38 C.F.R. § 3.159(c)(4).

It is well-settled that in its decisions, the Board may not 
rely upon its own unsubstantiated medical opinion. Allday v. 
Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  As such, without further 
clarification, the Board is without medical expertise to 
ascertain whether the current ringing of the ears is causally 
or etiologically related to the veteran's combat service. 
Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 
Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should clarify whether or 
not the veteran wishes to proceed with the 
adjudication of the claim for service 
connection for prostatitis.  If, and only 
if, the veteran indicates he intends to 
continue the appeal, the RO should take 
appropriate procedural action to recertify 
the appeal to the Board, including 
clarifying whether the veteran still 
desires a Board haring on this issue.   




2.  The veteran should be afforded an 
audiological examination to assess whether 
the veteran has a current tinnitus 
disability, and whether any such 
disability is related to service.  Any and 
all indicated evaluations should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file, particularly service 
treatment records and opine whether it is 
at least as likely as not (a 50 % 
probability or more) that the veteran has 
tinnitus that is related to his in-service 
acoustic trauma.

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved. 
Copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims fie, must be made 
available to the examiner for review in 
connection with the examination.  

3.  When the development requested has 
been completed, the claim should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




